983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, JR., Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee,andR. M. MUNCY, Warden;  W. D. Blankenship, Warden;  AttorneyGeneral of the Commonwealth of Virginia, Respondents.
No. 92-7088.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  January 14, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1123-N)
Albert Russell Clay, Jr., Appellant Pro Se.  Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Albert Russell Clay, Jr., appeals from an order of the magistrate judge denying Clay's motion for recusal.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 378 (1981);   Nobby Lobby, Inc. v. City of Dallas, 970 F.2d 82, 86 n.3 (5th Cir. 1992).


2
We deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We deny Clay's motion for release on bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED